MEMORANDUM **
Lawrence Eugene Hill appeals from the 240-month sentence imposed following his guilty-plea conviction for distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hill contends that the district court violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), when it increased his sentence based on a drug quantity that was neither admitted by him nor proven to a jury beyond a reasonable doubt. This contention is belied by the record. Hill explicitly admitted the drug quantity at the plea hearing. See United States v. Thomas, 355 F.3d 1191, 1198-99 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.